Citation Nr: 1532943	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  13-00 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a low back strain, currently evaluated as 20 percent disabling.

2.  Entitlement to a separate compensable rating for right lower extremity radiculopathy associated with service-connected low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran had active duty from August 1993 to August 1995. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board denied the Veteran's claim for a disability rating in excess of 20 percent for low back strain in a January 2014 decision.  The Board also referred the issue of entitlement to a separate compensable rating for right lower extremity radiculopathy associated with service-connected low back strain to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

Thereafter, pursuant to a February 2015 Memorandum Decision, the Court vacated the Board's January 2014 decision with respect to the denial of a rating in excess of 20 percent for low back strain.  The Court also reversed the Board's conclusions that it did not have jurisdiction over the claim of entitlement to a separate compensable disability rating for right lower extremity radiculopathy because the AOJ had not adjudicated such claim.  Both matters were remanded to the Board for further proceedings consistent with the Memorandum Decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

With respect to the Veteran's claim of entitlement to an increased rating for his service-connected low back strain, the basis for the Court's remand, as set out in the February 2015 Memorandum Decision, was that in finding that the Veteran's functional limitations do not warrant additional compensation, the Board erred in limiting its analysis to the relationship between the Veteran's pain and his limitation of motion, or "normal excursion."  See 38 C.F.R. § 4.40.  In this regard, the Court has stated that "although pain may cause functional loss, pain itself does not constitute functional loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Instead, "[p]ain in, like deformity of or insufficient nerve supply to, a particular joint may result in functional loss . . . if it limits the ability to 'perform the normal working movements of the body'" with not only normal excursion, but also '"strength, speed, coordination [, or] endurance,'" which are "the possible manifestations of functional loss."  Id. at 37-38 (quoting 38 C.F.R. § 4.40).  Here, the Board did not fully account for evidence that the Veteran's low back strain has restricted his ability to sit, stand, bear weight, run, squat, and climb; therefore, it essentially did not analyze whether his disability causes functional losses in the areas of strength, speed, and coordination.  Id.

Moreover, the February 2015 Memorandum Decision found that the evidence indicates that the Veteran experiences flare-ups in his condition; however, the Board did not address that evidence in its decision.  See DeLuca v. Brown, 8 Vet. App. 202, 205 (1995) (holding that the Board should consider "a higher [disability] rating based on greater limitation of motion due to pain on use including during flare-ups").

Accordingly, another VA examination is necessary that provides additional information necessary to accurately rate the Veteran's low back strain.  The Board notes that the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of a Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of a Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

With respect to the issue of entitlement to a separate compensable rating for right lower extremity radiculopathy, the Court found that this issue had been identified and adjudicated by the decision review officer in the November 2012 Statement of the Case.  Thus, the matter was within the Board's jurisdiction and ripe for appellate review.  The Board should have either adjudicated it or remanded it for appropriate development.  

Review of the record shows that the Veteran has been noted to have right lower extremity radiculopathy.  See March 2013 examination report from Dr. J.S.J.  Under VA regulations, separate evaluations are warranted for any associated neurologic abnormalities.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1) (2014).  Upon remand, a VA examiner should evaluate the Veteran's symptomatology to determine whether such supports a separate compensable rating for objective neurological disability associated with service-connected low back strain.  See Colvin v. Derwinski, 1 Vet. App. 191, 195 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); see also 38 C.F.R. § 3.159(c) (4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records, VA and non-VA, since August 2011 related to treatment or evaluation for low back strain and associated neurologic symptoms, including radiculopathy affecting the right lower extremity.  The Veteran's assistance should be enlisted as needed to obtain any records, especially ones related to private treatment or evaluation.
 
2.  Thereafter, schedule the Veteran for a VA examination for the purpose of ascertaining the current severity of his service-connected low back strain, to include any associated neurological disability.  The claims file, including this remand, must be made available for review of the Veteran's pertinent medical history.  The examiner must also consider any newly submitted evidence.

The examiner is requested to address the following: 

(a) Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees.

(b) Determine whether there is weakened movement, excess fatigability, incoordination, pain, or flare-ups attributable to the service-connected low back disability.  These determinations should be expressed in terms of the degree of additional range-of-motion loss (beyond what is shown clinically) due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups.  The examiner should discuss the Veteran's complaint of flare-ups as noted in the statements and medical evidence of record.  The examiner should also discuss the Veteran's complaints that his low back disability has restricted his ability to sit, stand, bear weight, run, squat and climb. 

(c) Determine whether, and to what extent, the Veteran experiences any objective neurological abnormalities of the right lower extremity which may be associated with his service-connected low back strain.  The examiner should identify any objective neurological abnormalities, including, but not limited to, radiculopathy which may be associated with the Veteran's service-connected low back disability.  The examiner also should determine the current severity of any objective neurological abnormalities associated with the Veteran's service-connected low back disability, if possible.  A complete rationale must be provided for any opinion expressed.

(d) The examiner should comment on the impact of the low back disability on employment and activities of daily life.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the opinion provider should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)
 
3.  Then readjudicate the claims of entitlement to an increased rating for a low back strain and entitlement to a separate compensable rating for right lower extremity radiculopathy associated with service-connected low back strain.  If any claim is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




